Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Soroker et al (10,616,156) in view of Lin et al (9,094,363).
Consider claims 1 and 8-9, Soroker et al teach a network system, server and an information processing method comprising: a plurality of terminals configured to hold a chat and a video conference (col. 1 lines 57 – col. 2 lines 34; “Examples of the present disclosure are directed toward methods and devices that include an apparatus that is configured and arranged to form a communication bridge from one such chat room to another (disparate) chat room”; “The communication bridging service may be provided in a virtual office environment including, for example, virtual desktops, word processing, scheduling service, transcription services, and/or online conferences and file sharing…”); and a server configured to cause a candidate for a file of a document to be selected on a screen for the chat at one terminal of the plurality of terminals (col. 2 lines 10-15; provides file sharing).
Soroker et al did not explicitly suggest launch the video conference with the document ready to be referenced when a first button for starting the video conference is pressed at the one terminal. In the same field of endeavor, Lin et al teach a system and method for launch the video conference with the document ready to be referenced when a first button for starting the video conference is pressed at the one terminal (col. 9 lines 24-36; col. 15 lines 13-26; Fig. 5D).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Lin et al into view of Soroker et al and the result would have been predictable ad resulted in providing document to be shared upon initiating a of a selected communication mode such as a video conference thereby improving communication by enabling of quick transition between communications format (col. 2 lines 15-26 of Soroker et al).
Consider claim 4, Lin et al teach wherein, in the screen for the chat on the one terminal, files of a plurality of documents selected are received as candidates (Fig. 5B; 5D).
Consider claim 5, Lin et al teach wherein the server posts, to the chat, a file of a document reflecting editing at the video conference (col. 5 lines 50-64).
Allowable Subject Matter
Claims 2-3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
October 22, 2021